El Juez Asociado Señoe FeaNco Soto,
emitió la opinión del tribunal.
Enrique Bosch fué un postor a quien se le concedió la .buena pro de un inmueble en la subasta que tuvo lugar para satisfacer cierta sentencia dictada en un procedimiento hi-potecario. Juan Bonin Fuster, ejecutante, presentó una mo-ción en el mismo procedimiento solicitando la nulidad de la adjudicación que hizo el marshal al anterior postor y para que se celebrara una nueva subasta. La corte inferior así lo acordó y con objeto de revisar su resolución, Bosch esta-bleció el presente recurso de certiorari.
El auto fué expedido, requiriéndose a la corte inferior para que remitiera a este tribunal los autos originales del pleito principal, junto con los procedimientos habidos en la subasta y el incidente que motivó la resolución de la corte inferior declarando la nulidad de la subasta. El récord fué -elevado, pero fundándose la corte inferior para dictar su resolución en prueba documental y testifical, esta evidencia, así como la moción promoviendo el incidente, son constan-cias que no aparecen de los autos.
El peticionario con el fin de suplir esas deficiencias pre-sentó una moción, acompañada de un affidavit del marshal y una transcripción de las notas taquigráficas, para que fueran unidos al récord y así completar el return. Esta moción fué denegada toda vez que el affidavit del márshal era • inadmisible y las notas taquigráficas no estaban certifi- ’ cadas por el juez inferior.
-El peticionario de nuevo insiste que la corte inferior no ha .cumplido con el auto expedido. Sin embargo, no se de-muestra que los procedimientos que tuvieron lugar ante dicha corte hayan sido incorporados de algún modo al récord. Si como se alega, la corte inferior no tuvo jurisdicción sobre el peticionario ni le concedió tiempo para sus defensas y fundó su resolución en documentos y prueba que fué practi-cada, correspondía al peticionario incorporar al récord tales *300actuaciones y elementos de prueba mediante uno de los dos modos que autoriza la ley: transcripción de las notas ta-quigráficas o una exposición del caso o pliego de excepcio-nes. No habiéndose hecho nada de esto, el peticionario no' puede quejarse, pues no había diligencias complementarias que elevar a esta Corte Suprema ni base para requerir a la corte inferior para que cumpliera con nuestra segunda or-den de 31 de marzo de 1925. Por consiguiente, no estando esta corte en las mismas condiciones que estuvo la corte inferior para dictar su resolución de 2 de mareo de 1925, la presunción es de que tales procedimientos fueron correctos y en su consecuencia se deja sin efecto el auto.